PER CURIAM
This medical negligence-wrongful death case arose from an unfortunate incident that occurred during a cardiac catheterization procedure performed by Dr. Roberto Pacheco-Coronado on appellant Thomas Grellner's wife Laura in which her left main coronary artery became torn or dissected resulting in Laura Grellner's death. Thomas Grellner sued Dr. Pacheco-Coronado and Metro Heart Group of St. Louis, *155Inc., in the Circuit Court of St. Louis County claiming that Dr. Pacheco-Coronado negligently caused the death of his wife. A jury trial was held in the matter, and a verdict was reached in favor of the defendants. The court accepted the verdict and entered a judgment thereon. Grellner now appeals claiming the trial court erred twice with respect to the admission of evidence.
We affirm. Because an extended opinion would have no precedential value, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).